Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to a continuation application filed on 07/26/2021 in which claims 20-22 of the instant application are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 07/26/2021.

Drawings

The Examiner contends that the drawings submitted on 07/26/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 20-22 are rejected on the ground of nonstatutory double patenting over claims 1-11 of U.S. Patent No. 11,107,221. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 11,107,221, either singularly or in combination, contain each and every element and/or render each and every element of claims 20-22 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 2004/0184534) in view of West (US 2008/0101409) and further in view of Hanko (US 6,493,041).

As to claim 20, Wang teaches a system, comprising:

at least one processor; a digital video camera communicatively coupled to the at least one processor, the digital video camera, in conjunction with the at least one processor, being configured to: capture a plurality of images ([0002]-[0006] – digital video system; [0031]-[0032], [0053]-[0055], [0064]-[0067], and [0090]);

determine that motion has occurred by carrying out a comparison of a first region of a first image of the plurality of images to a second region of a second image of the plurality of images, and the first region being formed of a first plurality of pixels which are less than all pixels of the first image, and the second region being formed of a second plurality of pixels which are less than all pixels of the second image; and after the motion has been determined to have occurred, generate an indication thereof ([0031]-[0032], [0053]-[0055], [0064]-[0067], and [0090]).

Wang does not teach a network interface installed in the digital video camera and configured to transmit, over a network to a network-addressable device other than the digital video camera, image data associated with a third region of at least one of the plurality of images and the generated indication, and wherein the third region is formed of a third plurality of pixels which are less than all pixels of the at least one of the plurality of images.

However, West teaches a network interface installed in a digital video transmitting system and configured to transmit, over a network to a network-addressable device other than the digital video transmitting system, image data ([0015]-[0019] and [0022]-[0027]; also see FIG. 1 and [0012]-[0014]). Wang also teaches network access circuitry ([0022]), and a digital video camera generating and transmitting image data associated with a third region of at least one of the plurality of images, wherein the third region is formed of a third plurality of pixels which are less than all pixels of the at least one of the plurality of images ([0002]-[0006] – digital video system; [0031]-[0032], [0053]-[0055], [0064]-[0067], and [0090]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang’s system with West’s system to show a network interface installed in a digital video transmitting system and configured to transmit, over a network to a network-addressable device other than a digital video camera, image data associated with a third region of at least one of the plurality of images, and wherein the third region is formed of a third plurality of pixels which are less than all pixels of the at least one of the plurality of images. In West’s disclosure, degradation of the quality of the reconstructed image upon the loss of one or more packets is reduced. As described above, in some cases, it is acceptable and desirable to have multiple logical boundaries contained in a single transmission packet such as when multiple logical segments are completely contained in one transmission packet, a low-overhead QoS method is employed or the content of the logical segment is deemed of lower priority. Such special cases better utilize available limited bandwidth by minimizing unused transmission packet capacity (West; [0049]).

The combination of Wang and West does not teach a network interface installed in the digital video camera and configured to transmit, over a network to a network-addressable device other than the digital video camera, image data and the generated indication.

However, West does teach a network interface installed in a digital video transmitting system and configured to transmit, over a network to a network-addressable device other than the digital video transmitting system, image data ([0015]-[0019] and [0022]-[0027]; also see FIG. 1 and [0012]-[0014]). Wang also teaches network access circuitry ([0022]), and a digital video camera generating and transmitting image data and the generated indication ([0002]-[0006] – digital video system; [0031]-[0032], [0053]-[0055], [0064]-[0067], and [0090]).

In addition, Hanko teaches data communication provided by network links through one or more networks to other data devices (col. 11). Hanko also teaches wherein, upon receiving the end of frame signal, motion detector 180 analyses the current frame to determine whether motion has occurred. Motion detector 180 looks at the incoming frame's difference count (from difference counter 165), and the current motion floor value (from adaptive motion floor computation unit 90), and determines whether the most recent frame has significant motion (with respect to the reference frame). If the value of the frame's difference count is above the current motion floor value by an amount greater than a given threshold value, a motion indication signal is generated by motion detector 180. The motion indication signal is generated until no motion is detected for a subsequent frame (col. 8).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang’s system and West’s system with Hanko’s system to show a network interface installed in the digital video camera and configured to transmit, over a network to a network-addressable device other than the digital video camera, image data and the generated indication in order to provide an effective means of reliably detecting actual motion in a video signal with a simple and low-cost circuit. The invention takes advantage of the observation that the degree of variation in pixel value that occurs from frame to frame due to noise tends to be fairly well-defined and consistent (at least for a given video camera) and uses a thresholding mechanism to eliminate the effects of noise. Unlike the prior art, the present invention has the ability to detect the current “ambient” level of motion and desensitize the motion detector in proportion to the amount of motion that is currently being observed. This is done in a manner that allows the average motion over a recently passed interval of time to be calculated without having to maintain a long history of recent per-frame cumulative pixel difference counts, and doing a sliding window average over these values. A technique known as trailing exponential averaging is used to generate the average number of pixels that are changing from frame to frame. The current frame's pixel difference count is added to the average pixel difference count and the resulting sum is divided by two (which can be easily accomplished by shifting the binary value of the sum to the right by one place in a fixed length shift register, for example). The result is an average in which previous frames' values contribute successively less to the current average. This technique provides a good approximation to a sliding window average, at a much lower cost, with a simpler implementation (Hanko; cols. 5-6).

As to claim 21, Wang further teaches wherein the third region is at least one of the first region and the second region ([0031]-[0032], [0053]-[0055], [0064]-[0067], and [0090]).

Allowable Subject Matter

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482